Case 1:16-cv-00451-LEK-RLP Document 200 Filed 11/29/18 Page 1 of 2                 PageID #:
                                   4906
                                      MINUTES



 CASE NUMBER:             CIVIL NO. 16-00451LEK-RLP
 CASE NAME:               Andrew Grant, et al. Vs. Marriott Ownership Resorts Inc., et
                          al.
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


       JUDGE:      Leslie E. Kobayashi            REPORTER:

       DATE:       11/29/2018                     TIME:


COURT ACTION: EO: COURT ORDER GRANTING PLAINTIFF ROBIN
REISINGER’S “MOTION TO EXTEND TIME FOR FILING PLAINTIFF ROBIN
REISINGER [DOCS 181-187]” AND DENYING DEFENDANT’S MOTION TO
STRIKE LATE FILINGS OF PLAINTIFF ROBIN REISINGER [DOCS 181-187]

       On November 21, 2018, Plaintiff Robin Reisinger (“Reisinger”) filed: four
memoranda in opposition to Defendant Marriott Ownership Resorts, Inc.’s (“MORI”)
motions in limine; her Proposed Jury Instructions; her Proposed Special Verdict Form;
and her Trial Brief (collectively “11/21/18 Filings”). [Dkt. nos. 181-187.] Because the
11/21/18 Filings were submitted after the November 20, 2018 deadline, on November 24,
2018, Reisinger filed a “Motion to Extend Time for Filing Plaintiff Robin Reisinger
[Docs 181-187]” (“Reisinger Motion”). [Dkt. no. 191.] On November 26, 2018, Plaintiff
Andrew Grant (“Grant”) filed a joinder of simple agreement in the Reisinger Motion.
[Dkt. no. 193.]

       Also before the Court is MORI’s motion to strike Reisinger’s 11/21/18 Filings
(“MORI Motion”), filed November 21, 2018. [Dkt. no. 188.] Reisinger filed a
memorandum in opposition to the MORI Motion on November 24, 2018, and Grant filed
a joinder in Reisinger’s memorandum in opposition on November 26, 2018. [Dkt. nos.
190, 192.]

       Reisinger filed the 11/21/18 Filings between 2:34 a.m. and 6:07 a.m. Thus,
Reisinger missed the November 20, 2018 deadline by a matter of hours. Reisinger
counsel’s states that he believed he would be able to file all of Reisinger’s trial documents
by the end of November 20, 2018, but he was unable to do so because he underestimated
the amount of time it would take to file the documents. [Reisinger Motion, Decl. of
Case 1:16-cv-00451-LEK-RLP Document 200 Filed 11/29/18 Page 2 of 2                  PageID #:
                                   4907
Michael P. Healy at ¶ 7.] In addition, this Court finds that neither it nor any of the parties
was prejudiced by Reisinger’s failure to comply with the November 20, 2018 deadline.

        While this Court does not encourage any party or counsel to disregard court
deadlines, under the circumstances of this case, this Court concludes that an extension is
appropriate. The Reisinger Motion is therefore GRANTED, and the MORI Motion is
DENIED. This Court will consider all of Reisinger’s 11/21/18 Filings in connection with
the trial in this case.

       IT IS SO ORDERED.

Submitted by: Warren N. Nakamura, Courtroom Manager
